 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS Lun.

DALLAS DIVISION
CEPUTY AA _
UNITED STATES OF AMERICA NO.
Vv.
FILED UNDER SEAL

PAULINO GOMEZ BETANCOURT, AKA
“PRIMITIVO TELLO MONTES?” (01)

JOSE MARIA UVALLE (02) S-19CR-371-L
JEFER RODRIGUEZ ROSALES (03)
TERESA ONOFORE FRANCO (04)
LESLY ANAISS MURGA (05)

 

INDICTMENT
The Grand Jury charges:
Count One
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Between in or about May 2019, and in or about August 2019 in the Dallas
Division of the Northern District of Texas and elsewhere, the defendants, Paulino
Gomez Betancourt, aka “Primitivo Tello Montes,” Jose Maria Uvalle, Jefer
Rodriguez Rosales, Teresa Onofore Franco, and Lesly Anaiss Murga knowingly and
intentionally combined, conspired, confederated and agreed with each other and other
persons known and unknown to the Grand Jury, to possess with intent to distribute five
hundred grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §

841(a)(1).

Indictment—Page 1

 
Case 3:19-cr-00371-L Document1 Filed 08/07/19 Page 2of10 PagelD 2

In violation of 21 U.S.C. § 846, the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(A).

Indictment—Page 2
‘Case 3:19-cr-00371-L Document 1. Filed 08/07/19 Page 30f10 PagelID 3

Count Two
Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C))
On or about June 14, 2019, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendants, Jose Maria Uvalle and Jefer Rodriguez Rosales
knowingly possessed with intent to distribute a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Indictment—Page 3
‘Case 3:19-cr-00371-L Document1 Filed 08/07/19 Page 4of10 PagelD 4

Count Three
Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C))
On or about July 15, 2019, in the Dallas Division of the Northern District of Texas
and elsewhere, the defendant, Paulino Gomez Betancourt, aka “Primitivo Tello
Montes,” knowingly possessed with intent to distribute a mixture or substance containing

a detectable amount of methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Indictment—Page 4
 

‘Case 3:19-cr-00371-L_ Document 1. Filed 08/07/19 Page 50f10 PageIlD5

Count Four
Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C))
On or about June 15, 2019, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Teresa Onofre Franco knowingly possessed with

intent to distribute a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Indictment—Page 5
“Case 3:19-cr-00371-L Document1 Filed 08/07/19 Page 60f10 PagelD 6

Count Five
Conspiracy to Launder Drug Proceeds
(Violation of 18 U.S.C. § 1956(a)(1)(B)(i) and Gi) and 1956(h))

In or about June 2019, in the Dallas Division of the Northern District of Texas and
elsewhere, the defendant, Lesly Anaiss Murga did knowingly combine, conspire,
confederate, and agree with others known and unknown to the grand jury, to knowingly
conduct and attempt to conduct financial transactions affecting interstate and foreign
commerce which involved the proceeds of specified unlawful activity, to wit: conspiracy
to possess with intent to distribute and possession with intent to distribute
methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1), knowing that the
property involved in the financial transactions represented the proceeds of some form of
unlawful activity and (1) knowing that the transactions were designed in whole or part to
conceal and disguise the nature, the location, the source, the ownership, and the control of
the proceeds of specified unlawful activity and (2) knowing that the transactions were

designed in whole and in part to avoid a transaction reporting requirement under Federal

law.

In violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (ii) and 1956(h).

Indictment—Page 6
“Case 3:19-cr-00371-L Document1 Filed 08/07/19 Page 7of10 PagelD 7

Forfeiture Notice
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461
and 18 U.S.C. § 924(d) and 21 U.S.C. § 853(a))

Upon conviction for Counts One through Five, pursuant to 21 U.S.C. § 853(a), the
defendants, Paulino Gomez Betancourt, aka “Primitivo Tello Montes,” Jose Maria
Uvalle, Jefer Rodriguez Rosales, Teresa Onofore Franco, and Lesly Anaiss Murga
shall forfeit to the United States of America all property, real or personal, constituting, or
derived from, the proceeds obtained, directly or indirectly, as a result of the respective
offense; and any property, real or personal, used or intended to be used, in any manner or
part, to commit or facilitate the commission of the respective offense. This specifically

includes:

* $53,680 in USC seized from Lesly Anaiss Murga on 06/18/2019 in
Sweetwater, Texas.

° $4,773 in USC seized from Jose Maria Uvalle on 07/18/2019 at 1448 Celeste
Dr., Dallas, Texas.

° 1 Runner Runner Arms AR-15 rifle (S/N GTX11689) seized from Jose Maria
Uvalle on 07/18/2019 at 1448 Celeste Dr., Dallas, Texas.

° 1 Runner Runner Arms AR-15 rifle (S/N GTX12105) seized from Jose Maria
Uvalle on 07/18/2019 at 1448 Celeste Dr., Dallas, Texas.

° 1 Aero Precision Arms AR-15 rifle (S/N X116906) seized from Jose Maria
Uvalle on 07/18/2019 at 1448 Celeste Dr., Dallas, Texas.

. 1 Aero Precision Arms AR-15 rifle (S/N X116905) seized from Jose Maria
Uvalle on 07/18/2019 at 1448 Celeste Dr., Dallas, Texas.

* Multiple loaded magazines for rifles seized from Jose Maria Uvalle on
07/18/2019 at 1448 Celeste Dr., Dallas, Texas.

. 1 pistol grip 12 gauge shotgun (S/N unknown) seized from Jefer Rodriguez
Rosales on 07/18/2019 at 9514 Olde Towne Row, Dallas, Texas.

Indictment—Page 7
"Case 3:19-cr-00371-L Document 1 Filed 08/07/19 Page 80f10 PagelD 8

A TRUE BILE:

 

FOREPERSON/”

ERIN NEALY COX
UNITED STATES ATTORNEY

LLa2 ee

P.J. MEITL

Assistant United States Attorney
District of Columbia Bar No. 502391
Virginia Bar No. 73215

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600

Facsimile: 214-659-8805

E-mail: philip.meitl@usdoj.gov

Indictment—Page 8
Case 3:19-cr-00371-L Document1 Filed 08/07/19 Page9of10 PagelID 9°

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

PAULINO GOMEZ BETANCOURT,
AKA “PRIMITIVO TELLO MONTES?” (01)
J OSE MARIA UVALLE (02)
JEFER RODRIGUEZ ROSALES (03)
TERESA ONOFORE FRANCO (04)
LESLY ANAISS MURGA (05)

 

INDICTMENT

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Counts 1)

21 U.S.C. § 841(a)(1 and (b)(1)(C)
Possession with Intent to Distribute a Controlled Substance
. (Counts 2- 4)

18 U.S.C. § 1956(a)(1)(B)() and (ii) and 1956(h)
Conspiracy to Launder Drug Proceeds

(Count 5)

21 U.S.C. § 853(a)
Forfeiture Notice

5 Counts

NN
A true bill rendered I

DALLAS FOREPKRS oN
VU

 

 

Filed in open court this | day of August, 2019.

 
Case 3:19-cr-00371-L Document1 Filed 08/07/19 Page 10o0f10 PagelD 10 .

 

Warrant to be Issued for all Defendants

VL. — LDL)

\

LA C3
ITED STATHS MAGISTRATE JUDGE \ \
No\Criminal Matter Pending

 

 
